UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4619


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN JOEL FOSTER, a/k/a Jack Foster,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:09-cr-00017-JPJ-PMS-1)


Submitted:   May 3, 2013                        Decided:   May 13, 2013


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rhonda   Lee  Overstreet, OVERSTREET SLOAN,   PLLC,  Bedford,
Virginia, for Appellant.   Timothy J. Heaphy, United States
Attorney, Ashley B. Neese, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                After the district court concluded that two of John

Joel Foster’s three previous felony convictions were not violent

felonies for purposes of the Armed Career Criminal Act (“ACCA”),

18    U.S.C.     §   924(e)(1)   (2006),       the    Government     appealed.      We

agreed     with      the   Government,         ruling      that     Foster’s     prior

convictions “necessarily . . . qualify as violent felonies under

the    ACCA,”     and   remanded    the    case      for   resentencing.       United

States     v.    Foster,   662   F.3d     291,    297   (4th   Cir. 2011). *       The

Supreme Court denied certiorari.                 Foster v. United States, 133

S. Ct. 207 (2012).

                On remand, the district court sentenced Foster to the

fifteen-year mandatory minimum required by the ACCA.                       Foster now

appeals his fifteen-year sentence, alleging that both we and the

district        court   erred      in     concluding,       under    the     modified

categorical approach, that his prior convictions were violent

felonies for purposes of the ACCA.

                As the Government observes, the mandate rule precluded

the district court from addressing the argument that Foster now

raises.     The mandate rule is “a specific application of the law

       *
        Foster petitioned for rehearing en banc but narrowly
failed to persuade a majority of this court’s active judges to
vote in favor of rehearing.    His petition was, as a result,
denied.   United States v. Foster, 674 F.3d 391, 391 (4th Cir.
2012).



                                           2
of     the   case    doctrine”     to    cases      on     remand        following    an

appeal.      Volvo Trademark Holding Aktiebolaget v. Clark Mach.

Co., 510 F.3d 474, 481 (4th Cir. 2007).                  It “compels compliance

on remand with the dictates of a superior court and forecloses

relitigation of issues expressly or impliedly decided by the

appellate court.”           United States v. Bell, 5 F.3d 64, 66 (4th

Cir.    1993).      Here,    of   course,     we   ruled    that    Foster’s     prior

convictions       were   “necessarily”       violent     felonies    and     that    the

ACCA therefore applied.           Foster, 662 F.3d at 297.                 Because the

proper characterization of Foster’s previous convictions was not

an issue remanded to the district court, the district court had

no authority to revisit that determination.                        Foster’s current

appellate arguments therefore attack the district court for a

ruling that it has not made.

             To   the    extent   that   Foster     urges     us    to    revisit    our

earlier decision, the panel’s holding “became, for all practical

purposes, the law of the case” when the Supreme Court denied

certiorari.       United States v. Fulks, 683 F.3d 512, 521 (4th Cir.

2012), petition for cert. filed,                   U.S.L.W.          (U.S. Nov. 21,

2012) (Nos. 12-8364, 12A248).            And “as a practical matter, once

the decision of an appellate court establishes the law of the

case, it must be followed in all subsequent proceedings in the

same case in the trial court or on a later appeal.”                             United

States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (internal

                                         3
quotation marks omitted) (emphasis added).                       In other words, “the

doctrine of law of the case restricts a court to legal decisions

it has made on the same issues in the same case.”                           MacDonald v.

Moose, 710 F.3d 154, 161 n.10 (4th Cir. 2013).

            We     are   not     persuaded        that   exceptional       circumstances

warrant sidestepping the usual operation of the doctrine in this

case.    See United States v. Pileggi, 703 F.3d 675, 682-83 (4th

Cir.    2013);     Aramony,      166   F.3d       at   661.      See     also   Sejman    v.

Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir. 1988) (“Clearly,

courts     could     not    perform      their         duties      satisfactorily        and

efficiently if a question once considered and decided were to be

litigated anew in the same case upon any and every subsequent

appeal.” (internal quotation marks and ellipses omitted)).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately           presented    in    the   materials

before   this      court   and    argument        would    not     aid   the    decisional

process.



                                                                                  AFFIRMED




                                              4